         Case 2:20-cv-01768-BMS Document 20 Filed 04/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

L.B., by his Parents R.B. and M.B.,                 :
                     Plaintiff,                     :                CIVIL ACTION
       v.                                           :
                                                    :
RADNOR TOWNSHIP SCHOOL                              :
DISTRICT,                                           :                No. 20-1768
             Defendant.                             :

                                            ORDER

       AND NOW, this 1st day of April 2021, upon consideration of Plaintiff’s Motion for

Judgment on the Administrative Record, and Defendant’s Response, and Defendant’s Amended

Motion for Judgment on the Administrative Record, and Plaintiff’s Response, and for the reasons

provided in this Court’s Memorandum dated April 1, 2021, it is ORDERED that:

       1. Defendant’s Amended Motion (Document No. 9) is GRANTED.

       2. Defendant’s Motion (Document No. 8) is denied as moot.

       3. Plaintiff’s Motion (Document No. 10) is DENIED.

       4. The Clerk of Court is directed to close this case.



                                             BY THE COURT:

                                             /s/ Berle M. Schiller

                                             Berle M. Schiller, J.




                                                1
